—Petition unanimously dismissed without costs. Memorandum: The extraordinary remedy of prohibition is not available to the People to challenge County Court’s preclusion of identification *895testimony based upon the People’s failure to serve a CPL 710.30 notice. Prohibition "will not lie as a means of seeking collateral review of mere trial errors of substantive law or procedure” (Matter of Rush v Mordue, 68 NY2d 348, 353; see also, Matter of Holtzman v Goldman, 71 NY2d 564, 569; Matter of State of New York v King, 36 NY2d 59, 62). (Original Proceeding Pursuant to CPLR art 78.) Present—Green, J. P., Lawton, Doerr, Balio and Fallon, JJ.